Citation Nr: 1525658	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  12-12 300	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability, to include as secondarily caused by a left knee disability.

3.  Entitlement to service connection for a right knee disability, to include as secondarily caused by a left knee disability.

4.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee.  


REPRESENTATION

The Veteran represented by:    Texas Veterans Commission


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to December 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision by the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  The Waco, Texas RO currently has jurisdiction of the file.

The Board notes that following the supplemental statement of the case in October 2012, the Veteran submitted new evidence in April 2014 and has requested that the case be remanded to the RO for that evidence to be considered in the first instance. 

As discussed below, the RO previously denied a claim for service connection for a low back disability on a direct basis in a rating decision dated in September 1976.  The Veteran never appealed that rating decision.  By operation of law, the unappealed rating decision became final (hereinafter also referred to as finality).  38 U.S.C.A. § 7105.  On the current claim for service connection, the RO never addressed whether to reopen the claim and adjudicated the claim on the merits.  Where service connection for a disability has been denied in a final rating decision, a subsequent claim of service connection for the same disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.

The Board has jurisdictional responsibility to consider whether it is proper for a claim to be reopened, and what the RO determined in this regard is irrelevant. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Board has determined that low back disability was finally adjudicated in September 1976.  While the Veteran has more recently asserted a different theory for service connection for a low back disability, it is still the same claim.  When determining eligibility for compensation, all theories of entitlement must be considered.  See, e.g., Szemraj v. Principi, 357 F. 3d 1370, 1373 (Fed. Cir. 2004).  For this reason, the Board has styled the claim for a low back disability to reflect that finality had attached to the previous rating decision.

The issues of service connection for a low back disability, service connection for a right knee disability, and a rating greater than 20 percent for degenerative joint disease of the left knee are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By a rating decision dated in September 1976, the RO originally denied a claim of service connection for a low back disability, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period thereafter.

2.  Evidence added to the record since the September 1976, RO denial, considered in conjunction with the record as whole, relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disability, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The September 1976 rating decision which denied a claim of entitlement for service connection for a low back disability is final.  38 U.S.C.A. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1976); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received since the September 1976 RO denial of a claim of entitlement to service connection for a low back.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claim to reopen service connection for a low back disability is resolved in the Veteran's favor, further discussion here of compliance with the VCAA with regard to the claims to reopen is not necessary.

General Principles on Reopening a Claim for Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  With a chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).)  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The record establishes that the claim of service connection for a low back disability was denied in a rating decision dated in September 1976.  The RO denied the claim on the basis that the evidence failed to establish a permanent residual or chronic disability since service.  The Veteran was notified of the decision by a letter issued in October 1976.  No appeal was taken from that determination, and it became final.  38 U.S.C.A. § 7105.  In this regard, it is additionally noted that no additional evidence pertinent to the claim, to include Federal, VA, or uniformed services treatment records, were received within one year of the notice of the September 1976 determination.  See 38 C.F.R. § 3.156(c).

The next communication from the Veteran regarding his low back claim occurred in January 2011 when the Veteran filed a claim for service connection for a low back disability as caused or aggravated by his service connected left knee disability.

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material." 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1990). The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110, 118 (2010).

Regardless of the RO's determination, that is, whether it re-opened a claim for service connection or not, the Board is not bound by that determination as to whether the claim should be reopened, and must consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

The RO denied the claim for service connection for a low back disability because there was no evidence of a diagnosed back condition.  Since the prior final rating decision in September, 1976, VA has received additional evidence, including VA treatment records, private medical treatment records, and lay statements by the Veteran.

In May 1992, X-rays revealed the Veteran had degenerative joint disease and degenerative disc disease of the lumbar spine.  

Ina March 2011 VA examination, the Veteran reported back pain with limitation of motion noted as well on the physical examination.  

In September 2011, the Veteran's treating physician's assistant, C. Grady noted the Veteran had an in-service injury where his legs became pinned between two vehicles causing his knees to move laterally.  The impact also affected his back although to a lesser extent than the knees.  

In May 2012, physician's assistant Grady submitted another report concluding that the Veteran's service connected left knee disability caused gait and postural changes which in turn also affected the low back by accelerating the arthritis process.  

To summarize the foregoing, the Veteran has submitted evidence of a current low back disability, degenerative joint disease and degenerative disc disease of the lumbar spine. The Veteran has related the onset of his current degenerative disease of the lumbar spine disability to injury in service and as caused by or aggravated by his service connected left knee disability.

This evidence constitutes new evidence as it was not previously submitted to agency decision makers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  It shows that the Veteran has current low back disability with reported onset in service and/or caused or aggravated by another disability that is service connected.

As the Board must presume the credibility of the evidence, the evidence raises a reasonable possibility of substantiating the claim.  The evidence shows a possible link between the Veteran's service and his current disability diagnosed as degenerative joint disease and degenerative disc disease of the lumbar spine.  The establishment of a current disability and the lack of a relationship between the disability and service were both reasons for the prior final denial claim of service connection for a back disability.  Therefore, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for a low back disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

As is addressed in greater detail in the REMAND below, further development is needed before reaching a decision on the merits of the reopened claim.


ORDER

New and material evidence having been received, the claim for service connection for a low back disability is reopened, and to this extent the appeal is granted.


REMAND

As to the reopened claim for service connection for a low back disability, the Veteran received a VA examination in March 2011, which addressed whether the low back disability was caused or aggravated by the Veteran's service connected degenerative joint disease of the left knee.  In August 2012, VA obtained an opinion addressing whether the Veteran's degenerative joint disease and degenerative disc disease of the low back were caused by or related to in-service complaints and treatment.

The Board finds that the August 2012 opinion is inadequate and confusing regarding the opinions reached.  It is based in part upon a conclusion that the Veteran had spina bifida and other congenital abnormalities (spina bifida) in the thoracic segment of the spine preexisted service.  The spina bifida and other abnormalities were not noted in the entrance examination in November 1971.  Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to diseases or defects noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service. 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b).  The examiner reached an opinion that the spina bifida more likely than not preexisted service and that the Veteran's current lumbar condition resulted from degenerative changes due to aging. 

VA's General Counsel has held that to rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3- 2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence (as likely as) standard.  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable." See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).)  Furthermore, the Court held that an existing VA clinical opinion does not arise to the level of "clear and unmistakable" evidence to support a finding that the pre-existing spina bifida occulta was not aggravated by his service.  See Wagner, 370 F.3d at 1096.  Specifically, in that case, the VA examiner did not identify affirmative evidence of nonaggravation of spina bifida occulta by service.  The Court stated that an examiner must not rely on the insufficiency of the evidence to establish aggravation.  Otherwise, the burden of proof is improperly placed upon the Veteran instead of VA.  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  VA must rely upon affirmative evidence that proves there was no aggravation.  Id

Accordingly, the examiner used the wrong standard for offering opinions on the issue of service connection for low back disability if he determined that the Veteran's current condition is related to a condition that pre-existed service.  A remand is necessary for an opinion using the correct standard.  On the other hand, the examiner's report is ambiguous and may have been discussing two separate disabilities, the pre-existing spina bifida which were located in the thoracic area and the lumbar spine degenerative changes, which are currently causing the Veteran pain.  

If the examiner intended to offer an opinion regarding the current degenerative changes in the lumbar spine, the examiner did not offer an adequate basis and rationale for concluding the changes are due to aging.  There is one sentence noting that the Veteran's first complaint of back symptoms was in 2005.  To the extent that the examiner believed any back disability has to have a documented onset in service, the Veteran's testimony and evidence does not have to be corroborated by contemporaneous medical records, see Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (lack of records does not, in and of itself, render lay testimony not credible).  Further, the examiner did not address whether the instances noted in service treatment records, although attributable to congenital conditions of the thoracic spine, might have also contributed to the cause or onset of lumbar spine degenerative disease.  The examiner also focused on the documented back treatment in the service treatment records.  He failed to address the Veteran's evidence that when his knees were pinned between two vehicles, his back was also injured.  Finally, the examiner did not discuss the opinion offered by physician's assistant Grady in September 2011 and May 2012 that the changes and findings noted in the MRI reflect evidence of trauma as a cause as opposed to aging and her opinion that the left knee disability has caused or aggravated the right knee disability and the low back disability.  

The Board therefore finds the report inadequate and the Veteran should be provided a new VA examination and the examiner prepare a new report to address the inadequacies and clear up the confusion that makes the initial August 2012 report inadequate.  See 38 U.S.C.A. § 5103A (d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As to the right knee, the Veteran has been diagnosed with degenerative joint disease of the right knee.  He states his service connected left knee disability causes gait and posture changes, which in turn has put stress on the right knee.  He has also reported to medical caregivers that when he was pinned between two vehicles in service, the incident injured his right knee, although not as bad as the left knee.  The March 2011 VA examiner only addressed whether the right knee disability is caused or aggravated by the left knee disability and did not address whether the right knee disability may have been caused by service including the incident when he was pinned between two vehicles.  There has not been a VA examination to determine whether the Veteran's right knee disability is related to incident noted in the service treatment records or service generally.  Once the records development is completed, a VA medical examination and accompanying medical opinion is needed to ascertain whether the disabilities are present and to ascertain the etiology.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  The Board has determined that a VA examination is required to determine whether service directly resulted in the right knee disability.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (VA is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process); Roebuck v. Nicholson, 20 Vet. App. 307, 31  (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim).

The Veteran submitted new evidence since the claim was last adjudicated by the RO and has expressly requested that the claims be remanded to the RO so that the new evidence can be considered in the first instance.

Finally as to the claim for an increased rating for his service connected left knee, the Veteran received a VA examination in March 2011 where minimal left knee lateral collateral ligament laxity was noted.  The Veteran reported he had no instability or give way symptoms.  In recent VAMC treatment notes and statements by the Veteran, he has started falling due to his left knee.  A separate rating may also be assigned for instability of the knee under Diagnostic Code 5257.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (laxity and loss of motion are separate and distinct disabilities).  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  38 C.F.R. § 3.327; Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records for the Veteran dated from March 2014 to the present.  All attempts to obtain those records must be documented in the claims file.

2.  After the foregoing record development is complete, schedule the Veteran for a VA examination of the lumbar spine.  The claims file must be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  All pertinent history and findings must be reported in detail.  The examiner is asked, considering the evidence, accepted medical principles pertaining to the history, manifestations, clinical course, and the character of the disability found, to determine any current lumbar spine disorder found on examination.  The examiner should address the following questions as well:

a).  Whether there is clear and unmistakable evidence (i.e., obvious and manifest), that any diagnosed low back disability preexisted service, despite not being noted upon entry, and if so, identify such clear and unmistakable evidence or medical principle that makes it so.

b).  If the low back disability pre-existed service, did is worsen in service, and if so, is it clear and unmistakable that is, obvious or undebatable, that the low back disability was not aggravated by service?  In other words, is it clear and unmistakable that any worsening was due to the natural progression of the disability?  In this regard, if the conclusion is that an increase in disability was due to the natural progress of the low back disability, the examiner is asked to identify what affirmative evidence there is to support that conclusion?

c).  If feasible, the examiner is asked to determine the pre-service level of severity of the low back disability caused by the pre-existing condition and the level of severity after the Veteran left service.

The examiner is directed to consider that an increase in the disability is a chronic worsening of underlying condition beyond natural progression as opposed to temporary flare-up of symptoms.  Stated another way, a permanent increase in severity of the pre- existing condition, that is, an irreversible worsening of the pre- existing condition during service on the basis of the manifestations prior to, during, and subsequent to service. 

The examiner must render all opinions under the standard of clear and unmistakable evidence which is a standard meaning it is obvious or undebatable. The "as likely as not" standard does not apply in this instance. 

Finally, the expert is advised that the opinions must be based upon clear and unmistakable affirmative evidence demonstrating the opinion there was no aggravation, and cannot rely on the insufficiency of the evidence to establish nonaggravation.

d).  If the examiner concludes that there was not clear and unmistakable evidence that the low back disability pre-existed service or there is not clear and unmistakable evidence that was it not aggravated by service, then the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any low back disability began in service, was caused by service, or is otherwise related to service.

The examiner is asked to specifically comment on the injury described by the Veteran where he was pinned between two vehicles and the vehicles caused him to move laterally to the left, resulting in injury to his lower back.
e).  The examiner is also requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed disability of the low back was caused or aggravated by the service-connected degenerative joint disability of the left knee.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

A complete rationale for all opinions must be provided.  

3.  After the record development is completed, provide the Veteran with a VA knee examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  All pertinent symptomatology and findings must be reported in detail.  The examiner is asked to determine:

a).  The current level of impairment and severity of the left knee degenerative joint disability.  The examiner is specifically asked to describe:

i).  Flexion and extension in degrees and any additional limitation of flexion or extension, considering functional loss due to pain, weakness, fatigability, painful motion, including during flare- ups or with repetitive use, if feasible, in terms of degrees of additional limitation of flexion or extension. All ranges of motion should be tested, using a goniometer when necessary, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to the left knee degenerative joint disease, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination. 

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's left knee disability could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

ii).  any ligament instability, recurrent subluxation, or lateral instability of the left knee and, if so, its severity.

A complete rationale for any opinion offered should be provided.

b).  Identify all diagnoses of the Veteran's right knee, and then, for any diagnosed disability, offer an opinion as to whether it is at least as likely as not (probability of 50 percent or more), that the Veteran's right knee disability began in service, was caused by service, or is otherwise related to service.

The examiner is asked to specifically comment on the injury described by the Veteran where he was pinned between two vehicles and the vehicles caused him to move laterally to the left. 

The examiner is also requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed orthopedic disability of the right knee was caused or aggravated by the service-connected degenerative joint disability of the left knee.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

A complete rationale for any opinion offered should be provided.

4.  After the development requested is completed, readjudicate the claims for service connection for the low back and right knee disabilities, and an increased rating for left knee degenerative joint disease based on a review of the entire evidentiary record.  If any benefit sought remains denied, furnish the Veteran a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


